Exhibit 10.3

 

2000 DIRECTOR STOCK OPTION AGREEMENT

 

THIS   DIRECTOR STOCK OPTION AGREEMENT, hereinafter referred to as the “Option”
or the “Agreement,” is made effective as of the       day of 
                       , 200  , between American Equity Investment Life Holding
Company (the “Company”) and ,
                                                               (the “Optionee”).

 

The Company hereby grants an option of                         shares of common
stock of the Company, $1.00 par value per share (“Stock”), to the Optionee at
the price and in all respects subject to the terms, definitions and provisions
of the Agreement, and the 2000 Director Stock Option Plan, adopted by the
Company effective June, 22, 2000,, the terms and definitions of which are
incorporated herein, unless the context implies otherwise.

 

1.               Option Price.  The option price is   $                for each
share, the price being at least 100% of the fair market value of a share of the
Stock on the date of the grant of this Option.

 

2.               Exercise of Option and Vesting Schedule.  This Option is
granted for a ten (10) year term and, therefore, may not be exercised after the
expiration of ten (10) years from the date that it is granted.  This Option
shall become exercisable at any time subject to terms of this Agreement and
applicable law.

 

(a)                                  Vesting Schedule.  This Option will vest on
the last day of the sixth full month after the date of this Agreement.  Should
the Optionee resign or be terminated (except for death or disability) prior to
the date of vesting, then Optionee will forfeit all rights under this Agreement.

 

(b)                                 Right to Exercise.  This Option shall be
exercisable during the term of the Option, by the Optionee:

 

(i)                                   While the Optionee is a member of the
board of directors of  the Company, or within thirty (30) days of the
resignation or termination of Optionee as a board member; provided that in the
event the Optionee’s service with the Company is terminated because of
disability, as that term is defined in Section 105(d) (4) of the Internal
Revenue Code, as amended (the “Code”), the Option privileges, with respect to
the shares purchasable by the Optionee as of the date that the Optionee resigned
or was terminated, may be exercised by the Optionee within one (1) year after
the termination of the Optionee’s service by the Company.  However, nothing
contained within this statement shall be construed to extend the ultimate term
of this Option beyond the period of time as set out above in paragraph 2.

 

(ii)                                If the Optionee should die during the option
period while employed by the Company, the option privileges may be exercised in
full by the legal representative of the Optionee’s estate, or by the person or
persons to whom the Optionee’s rights under the Option shall have passed by will
or the laws of descent and distribution within one (1) year after the Optionee’s
date of death.  However, nothing contained within this statement shall be
construed to extend the ultimate term of this Option beyond the period of time
as set out above in paragraph 2.

 

(c)                                  Restrictions on Exercise.  The minimum
number of shares for which this Option may be exercised is 50 shares.  In
addition, as a condition to the Optionee’s exercise of this option, the Company
may require the person exercising this Option to execute any buy-sell agreement
in effect between the Company and its shareholders and to made such
representations or warranties to the Company as may be required by applicable
law or regulation.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Method of Exercise.  This Option shall be
exercisable by a written notice which shall:

 

(i)                                   State the election to exercise the Option,
the number of shares in respect of which it is being exercised (which may be no
less than 50 shares), the person in whose name the stock certificate for such
shares of Stock is to be registered, the person’s address and social security
number (or if more than one, the names, addresses and social security numbers of
such persons);

 

(ii)                                Contain such representations and agreements
as to the holder’s investment intent with respect to such shares of Stock as may
be satisfactory to the Company’s counsel; and

 

(iii)                             Be signed by the person or persons entitled to
exercise the Option and, if the Option is being exercised by any persons other
than the Optionee, be accompanied by proof satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Option.

 

Payment of the purchase price of any shares with respect to which the Option is
being exercised shall be by certified or bank cashier check or by shares of the
Company’s Stock and shall be delivered with the notice of exercise.

 

3.               Nontransferablity of Option.  This Option may not be
transferred in any manner otherwise than by will or the laws of descent and
distribution and may be exercised during the lifetime of the Optionee only by
the Optionee and after Optionee’s death by the legal representative of the
Optionee’s estate or by the person or persons to whom the Optionee’s rights
under the Option passed by will or the laws of descent and distribution.  This
Option shall not be pledged or hypothecated in any way and shall not be subject
to executive, attachment of similar process except with the express consent of
the Committee.

 

4.              Adjustments

 

(a)                                  Whenever a stock split, stock dividend or
other relevant change in capitalization of the Company occurs, (1) the number of
shares that can thereafter be purchased and the option price per share under
each Option that has been granted and not exercise, and (2) the number of shares
used in determining whether a particular Option is grantable thereafter shall be
appropriately adjusted.

 

(b)                                 In the event of the dissolution or
liquidation of the Company, any Option granted under the Plan shall terminate as
of a date to be fixed by the Committee, provided that not less than 30 days’
written notice of the date so fixed shall be given to each Optionee and each
such Optionee shall have the right during such period to exercise Optionee’s
Option as to all or any part of the shares covered thereby, including shares as
to which such Option would not otherwise be exercisable by reason of an
insufficient lapse of time.

 

(c)                                  Adjustments and determinations under this
paragraph 3 shall be made by the Board of Directors of Life Company, whose
decisions as to what adjustments or determinations shall be made, and the extent
thereof, shall be final, binding and conclusive.

 

5.               Notices.  Each notice relating to this Agreement shall be in
writing and delivered in person or by certified mail to the proper address, and
shall be deemed to have been given on the date it is received.  Each notice to
the Company shall be addressed to it as its principal office, attention of the
Secretary.  Each notice to the Optionee or other person or person then entitled
to exercise the Option shall be addressed to the Optionee or such other person
or persons at the Optionee’s address set forth in the heading of this
Agreement.  Anyone to whom a notice may be given under this Agreement may
designate a new address by written notice to that effect.

 

6.               Benefits of Agreement.  This Agreement shall inure to the
benefit of and be binding upon each successor of the Company.  All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be binding upon the Optionee’s heir, legal representatives and
successors.  This Agreement shall be the sole and exclusive source of any and
all rights which the

 

2

--------------------------------------------------------------------------------


 

Optionee, the Optionee’s heirs, legal representatives, or successors may have in
respect to the Plan or any options or Stock granted or issued thereunder whether
to the Optionee or to any other person.

 

7.               Resolution of Disputes.  Any dispute or disagreement which
should arise under, or as a result of, or in any way relate to, the
interpretation, construction or applicability of this Agreement will be
determined by the Board of Directors of the Company.  Any determination made
hereunder shall be final, binding, and conclusive for all purposes.

 

IN WHITNESS WHEREOF, the Company and the Optionee have cased this Agreement to
be executed effective as of the day, month and year first above written.

 

 

 

AMERICAN EQUITY INVESMENT

 

LIFE HOLDING COMPANY

 

 

 

 

 

By: 

 

 

 

 

D. J. Noble, President

 

 

 

 

ATTEST:

 

 

 

 

 

Debra J. Richardson, Sr. Vice President & Corp. Secretary

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

By: 

 

 

 

3

--------------------------------------------------------------------------------